    Case: 1:17-cr-00795 Document #: 12 Filed: 07/09/19 Page 1 of 2 PageID #:59
                                                                                          41




                     v.                      Case No. 17 CR 795

 XUDONG YAO,                                 Chief Judge Rebecca R. Pallmeyer
      also known as "William Yao"

            GOVERNMENT'S MOTION TO UNSEAL INDICTMENT

      The UNITED STATES OF AMERICA, by JOHN R. LAUSCH, JR., United

States Attorney for the Northern District of Illinois, respectfully moves this Court to

unseal the indictment and superseding indictment in the above-captioned case.

      In support of the motion, the government states   as follows:

      1.     On December 72, 2017, defendant Xudong Yao was indicted on nine

counts of theft of trade secrets, in violation of Title 18, United States Code, Section

1832(a)(3) and   (4). On December 19, 2017, the grand jury returned a superseding

indictment, charging Yao with the same nine counts.

      2.     At the time that each charging instrument was returned., the Court
issued a bench warrant for Yao's arrest.   At that time, and upon the government's
motion, the Court also issued an order sealing the indictment and superseding

indictment until Yao was arrested or further order of the Court.
    Case: 1:17-cr-00795 Document #: 12 Filed: 07/09/19 Page 2 of 2 PageID #:59




       3.     Following the return of the indictment and superseding indictment, the

government attempted to locate Yao and execute the warrant for his arrest. Despite

its efforts, the government has been unable to locate Yao and currently believes that

he is living in a foreign country.

      4.     The government now requests that the indictment and superseding

indictment in the above-captioned matter be unsealed.



Dated: July 9, 20Lg                          Respectfully submitted,

                                             JOHN R. LAUSCH, JR.
                                             United States Attorney

                                       By:   lsl Peter M. Flanaean
                                             PETER M. FI"ANAGAN
                                             Assistant United States Attorney
                                             219 South Dearborn Street
                                             Chicago, Illinois 60604
                                             (312) 469-6235
